EXHIBIT 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the following registration statements of our report dated March 4, 2015, relating to the financial statements and financial statement schedules of Allstate Life Insurance Company, appearing in this Annual Report on Form 10-K of Allstate Life Insurance Company for the year ended December 31, 2014, and to the reference to us under the heading “Experts” in the Prospectus, which is part of the registration statements. Form S-3 Registration Statement Nos. Form N-4 Registration Statement Nos. 333-178570 333-102934 333-199259 333-114560 333-199260 333-114561 333-199262 333-114562 333-199264 333-121687 333-199265 333-121691 333-199266 333-121692 333-199796 333-121693 333-199797 333-121695 333-200095 333-200098 333-200099 333-202202 /s/ Deloitte & Touche LLP Chicago, Illinois March 4, 2015 E-2
